DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,687,979, 10,398598 and 9,168,173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
	Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Miller (US 2015/0117118 A1) is relevant prior art not applied in the rejection(s) above.  Miller discloses a method of providing visual documentation and information for a surgical procedure. The method includes, providing at least one video camera for generating a video signal in a digital format, capturing an image of an eye and displaying the image on a monitor.  However, Miller, either alone or in combination with pertinent prior art, fails to disclose “a first high resolution photosensor configured to acquire at least one first real-time high resolution video signal representing at least one view of an eye in at least one wavelength of light outside of wavelengths of visible light; a second high resolution photosensor configured to acquire at least one second real-time high resolution video signal representing the at least one view of the eye in the visible light; a control unit with a processor and a tangible, non-transitory memory on which instructions are recorded for a method for performing an enhanced visually directed procedure under low ambient visible light on the eye of a patient, the processor being configured to: acquire the at least one first real-time high resolution video signal and the at least one second real-time high resolution video signal after light conditions are low enough such that a pupil of the eye does not constrict substantially from its maximum pupillary diameter, via the first high resolution photosensor and the second high resolution photosensor, respectively; convert the at least one view corresponding to the at least one first real-time high resolution video signal at the at least one wavelength of light outside of the wavelengths of visible light into at least one wavelength of visible light; and display the at least one view corresponding to the at least one first real-time high resolution video signal including the at least one wavelength of visible light.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665